DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed March 22, 2022 have been fully considered but are not persuasive. Applicant argues that the claims are available because “the rejections under  35 USC § 103 should be withdrawn at least because the asserted art….fails to disclose, teach, or suggest, ‘modifying at least one compute artifact of the plurality of compute artifacts of the first virtual machine such that the first virtual machine completes the modification without  rebooting the first virtual machine, and such that the at least one of the modified compute artifacts is a compute artifact of the first type’.” (Applicant’s Remarks, Pg. 8). Applicant further argues this point by stating “the Office alleges that Li discloses each of the aforementioned recitations of claim 1, citing paragraph [0055] of Li. However, paragraph [0055] of Li refers to a ‘second set of customizations’ that do not prompt rebooting.” Applicant also argues this point by stating “none of the ‘second set of customizations’ discussed in paragraph [0055] of Li ‘ordinarily cause a reboot’ rather that the second set of customizations discussed in paragraph [0055] of Li do not prompt rebooting (ordinarily or otherwise). 
Examiner respectfully disagrees. Li teaches customizing VM features defined in Applicant’s specification as prompting a reboot without rebooting. Applicant’s specification describes “prompting a reboot” by using examples of VM configuration that cannot be accomplished without a reboot. Applicant’s specification states a non-limited list of examples of the types of modifications that ordinarily prompt a reboot. ([0015], A VM, including the compute artifacts of a VM, is reconfigured without rebooting the VM in some examples. Such compute artifacts may include, for example, the machine name, account username, account password, time zone, and/or the like. The VM may be a system VM, that is, a VM that provides the functionality to operate an entire operating system. In some examples, a user may wish an existing VM already used to be the VM to be reconfigured; [0033], The partially provisioned VMs may be booted and configured except with respect to customer-specific settings. In some examples, some properties cannot be configured without reboot of a VM or recreating the VM, such as VM size, OS type, storage type, and/or the like; [0039], some properties cannot be configured without reboot of a VM or recreating the VM, such as VM size, OS type, storage type (e.g., premium storage or standard storage), type of internet routing (e.g., IPv4 or IPv6), processor resources, memory resources, and/or the like; [0054], An example of modifying and/or reconfiguring a compute artifact based on user-specific settings is changing the machine name based on the user-specific compute settings). Li teaches a method of avoiding a reboot when adding VM customizations described in Applicant’s specification as ordinarily prompting a reboot. (Li, [0055], Exemplary customizations in the second set of customizations include, but are not limited to, configuring an identity of the child VM such as a computer name, domain join, license activation, media access control (MAC) address, Internet Protocol (IP) address, and the like. In some embodiments, the second set of customizations is collectively referred to as a child VM configuration; and [0075], The second set of customizations may be different for each child VM, depending on the parameters specified in a configuration file (e.g., a .vmx file). For example, the MAC address, machine name, and/or machine password may be set based on the presence of fields such as guestInfo.macAddress, guestInfo.machineName, and/or guestInfo.machinePassword, respectively). Li’s teaching of “not prompting a reboot” does not mean that the second set of customizations would not ordinarily prompt a reboot. Rather, it means that the prompting of the reboot is avoided through its described mechanisms ([0078], Forking avoids a boot storm by instead consuming resources to power-on a base VM image once, and then instantly forking off copies of the pre-booted VM; and [0095], configuring parent VM template 310 before instantiating child VMs therefrom to prevent rebooting the child VMs during customization. For example, one or more of the embodiments contemplate means for receiving, by computing device, a request to provision a plurality of desktop VMs, means for creating the clone VM from parent VM template 310 in response to the received request, means for attaching one or more disks to the created clone VM, means for customizing the clone VM to redirect data to the attached disks, means for instantiating the plurality of desktop VMs from customized clone VM 608, and means for applying a VM configuration to at least one of the instantiated plurality of desktop VMs without rebooting that desktop VM). 
Examiner would also like to note that under the broadest reasonable interpretation, the reboot is avoided because 1) the virtual machine was not fully booted prior to applying the user customizations; and 2) reconfiguring a virtual machine would result in a new virtual machine thus the previous virtual machine would not be rebooted. This response is applicable to Applicant’s remining arguments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (United States Patent Application Publication 2015/0178109) in view of Beveridge et al. (United States Patent 9,626,212).
As per claim 1, Li teaches the invention substantially as claimed including an apparatus, comprising: 
	a device including at least one memory adapted to store run-time data for the device ([0025], Host computing device 100 includes a processor 102 for executing instructions. In some embodiments, executable instructions are stored in a memory 104. Memory 104 is any device allowing information, such as executable instructions and/or other data, to be stored and retrieved), and at least one processor that is adapted to execute processor-executable code that, in response to execution, enables the device to perform actions ([0025], Host computing device 100 includes a processor 102 for executing instructions. In some embodiments, executable instructions are stored in a memory 104), including: 
		after a first virtual machine executing on a first virtual machine host is booted ([0053], At 408, computing device 304 instantiates the requested child VMs from customized clone VM 608; and [0054], After instantiation, each of the child VMs boot, or otherwise begin execution) and operational ([0057], the clone VM is powered on after attaching the disks, but before customizing the clone VM to redirect data to the attached disks; and [0078], Forking avoids a boot storm by instead consuming resources to power-on a base VM image once, and then instantly forking off copies of the pre-booted VM), reconfiguring the  first virtual machine without rebooting the first virtual machine ([0055], The second set of customizations includes one or more configurations, settings, properties or the like that, unlike other customizations, do not prompt rebooting of the child VM; and [0058], computing device 304 instantiates the requested plurality of desktop VMs from customized clone VM 608. A VM configuration, or other set of customizations (e.g., the second set of customizations), is applied to the instantiated desktop VMs at 512. Applying the VM configuration does not prompt or provoke a reboot of the desktop VMs. The VM configuration is obtained and applied in a manner similar to the second set of customizations, as described above in FIG. 4), including controlling acts, including: 
		associating at least one compute artifact  of a plurality of compute artifacts of the first virtual machine ([0041], Child VMs have one or more properties, characteristics, or data associated therewith…the child VM properties for each child VM may be referred to as configuration data; and [0041], the following exemplary configuration parameters are added to a configuration file for the clone VM (e.g. a .vmx file): [0048] guestinfo.uddMountPoint [0049] guestinfo.uddSize [0050] guestinfo.sddMountPoint [0051] guestinfo.sddSize; and [0053], At 408, computing device 304 instantiates the requested child VMs from customized clone VM 608.) with a first user that is associated with the first virtual machine ([0019], operations that are consolidated in the single clone VM include, but are not limited to, adding and/or creating a user data disk; [0055], VMs. The application of the second set of customizations to the child VMs do not prompt rebooting of the child VMs. Exemplary customizations in the second set of customizations include, but are not limited to, configuring an identity of the child VM such as a computer name, domain join, license activation, media access control (MAC) address, Internet Protocol (IP) address, and the like. In some embodiments, the second set of customizations is collectively referred to as a child VM configuration; and [0057], In response to the received request, computing device 304 creates a clone VM from the identified parent VM template 310 at 504, attaches one or more disks to the created clone VM at 506, and customizes the clone VM to redirect data to the attached disks at 508), wherein the first virtual machine runs an operating system that is configured to reboot the first virtual machine ([0006], One or more embodiments described herein configure a parent virtual machine (VM) template before instantiating child VMs therefrom to prevent rebooting the child VMs during subsequent guest customization; and [0022], rather than rebooting each desktop VM when creating a checkpoint image, the file system in the desktop VM is quiesced to enable copying of an operating system delta disk; [0055], The second set of customizations includes one or more configurations, settings, properties or the like that, unlike other customizations, do not prompt rebooting of the child VM…The application of the second set of customizations to the child VMs do not prompt rebooting of the child VMs. Exemplary customizations in the second set of customizations include, but are not limited to, configuring an identity of the child VM such as a computer name, domain join, license activation, media access control (MAC) address, Internet Protocol (IP) address, and the like. In some embodiments, the second set of customizations is collectively referred to as a child VM configuration; [0076], Some of the customized child VMs may further be modified or promoted to be persistent desktop VMs (e.g., not reset at reboot) so that any subsequent power-on operations (e.g., disk changes) do not conflict with the forked state of the child VM…For non-persistent child VMs (e.g., the child VM is reset or refreshed at each power-down or logoff), there is no need for such promotion; and [0078], Forking avoids a boot storm by instead consuming resources to power-on a base VM image once, and then instantly forking off copies of the pre-booted VM. In this manner, the need for hot-spare VMs is eliminated in some embodiments) to modify a compute artifact of a first type ([0055], Exemplary customizations in the second set of customizations include, but are not limited to, configuring an identity of the child VM such as a computer name, domain join, license activation, media access control (MAC) address, Internet Protocol (IP) address, and the like. In some embodiments, the second set of customizations is collectively referred to as a child VM configuration); 
		modifying at least one compute artifact of the plurality of compute artifacts of the first virtual machine such that the first virtual machine completes the modification without rebooting the first virtual machine ([0054], After instantiation, each of the child VMs boot, or otherwise begin execution. At 410, a second set of customizations is applied to at least one of the child VMs. For example, as each child VM boots up, the child VM contacts computing device 304 to obtain the second set of customizations. In this example, the child VM then applies the second set of customizations; and [0055], The application of the second set of customizations to the child VMs do not prompt rebooting of the child VMs. Exemplary customizations in the second set of customizations include, but are not limited to, configuring an identity of the child VM such as a computer name, domain join, license activation, media access control (MAC) address, Internet Protocol (IP) address, and the like. In some embodiments, the second set of customizations is collectively referred to as a child VM configuration), and such that at least one of the modified compute artifacts is a compute artifact of the first type ([0055], Exemplary customizations in the second set of customizations include, but are not limited to, configuring an identity of the child VM such as a computer name, domain join, license activation, media access control (MAC) address, Internet Protocol (IP) address, and the like. In some embodiments, the second set of customizations is collectively referred to as a child VM configuration); and
	publishing a configuration to the first virtual machine host ([0054], After instantiation, each of the child VMs boot, or otherwise begin execution. At 410, a second set of customizations is applied to at least one of the child VMs. For example, as each child VM boots up, the child VM contacts computing device 304 to obtain the second set of customizations; and [0058], A VM configuration, or other set of customizations (e.g., the second set of customizations), is applied to the instantiated desktop VMs at 512. Applying the VM configuration does not prompt or provoke a reboot of the desktop VMs. The VM configuration is obtained and applied in a manner similar to the second set of customizations, as described above in FIG. 4).
	Li fails to specifically teach wherein associating the at least one compute artifact is accomplished such that, after the association is completed, the first virtual machine is capable of being managed by the first user.
	However, Beveridge teaches, wherein associating the at least one compute artifact is accomplished such that, after the association is completed, the first virtual machine is capable of being managed by the first user (Column 8, Lines 64-67,  applying the obtained domain identity includes performing an offline domain join operation, or any method that allows a computer system to join a domain without a reboot; Column 18, Lines 37-46, a request is received to migrate a child VM 311 and/or 312 to a selected target host. The selected target host is selected from amongst all of the target hosts based on some criteria… The criteria may be defined by users 108, or administrators; Column 18, Lines 48-59, The request to migrate the child VM 311 and/or 312 is considered a triggering event. The triggering event may be, for example, in response to a request from a user 108, or an administrator… the source host 402 and/or source VM 406 is live migrated for backup purposes, in order to make it more accessible to a different user 108).
	Beveridge also teaches, after a first virtual machine executing on a first virtual machine host is booted and operational, reconfiguring the first virtual machine without rebooting the first virtual machine (Column 8, Lines 28-37, the bootup process is executed by a guest operating system on the powered-on child VM 311. The bootup process includes, for example, a command to perform a synchronous remote procedure call (RPC) to the cloud operating system to obtain and apply configuration data 313. An example format for the RPC is "rpc ' info-get"' . The powered-on child VM 311 (or simply child VM), also known as the forked VM, may be configured in different ways, dependent in part on a type of guest operating system executing on child VM 311 and/or 312; and Column 8, Lines 63-67, Then the obtained domain identity is applied to the powered-on child VM 311. In some examples, applying the obtained domain identity includes performing an offline domain join operation, or any method that allows a computer system to join a domain without a reboot).
	Li and Beveridge are analogous because they are each related to data flow control to efficiently manage distributed data processing. Li teaches virtual machine reconfiguration without reboot. ([0058], A VM configuration, or other set of customizations (e.g., the second set of customizations), is applied to the instantiated desktop VMs at 512. Applying the VM configuration does not prompt or provoke a reboot of the desktop VMs. The VM configuration is obtained and applied in a manner similar to the second set of customizations, as described above in FIG. 4). Beveridge also teaches virtual machine reconfiguration without reboot. (Column 8, Lines 28-37, the bootup process is executed by a guest operating system on the powered-on child VM 311. The bootup process includes, for example, a command to perform a synchronous remote procedure call (RPC) to the cloud operating system to obtain and apply configuration data 313. An example format for the RPC is "rpc ' info-get"' . The powered-on child VM 311 (or simply child VM), also known as the forked VM, may be configured in different ways, dependent in part on a type of guest operating system executing on child VM 311 and/or 312; and Column 8, Lines 63-67, Then the obtained domain identity is applied to the powered-on child VM 311. In some examples, applying the obtained domain identity includes performing an offline domain join operation, or any method that allows a computer system to join a domain without a reboot). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that based on the combination, the teachings of Beveridge would be modified with the update mechanism taught by Li in order to configure virtual machines while preventing rebooting. Therefore, it would have been obvious to combine the teachings of Li and Beveridge.

As per claim 2, Beveridge teaches, wherein associating the at least one compute artifact with the first user includes re-associating the at least one compute artifact from a platform tenant (Column 5, Line 64, The memory 308 stores a plurality of VM templates 309; Column 6, Lines 1-5, VM templates 309 include a plurality of powered-on parent VM templates 310.  The powered-on parent VM templates 310 may be created and maintained by the computing fabric cloud service and/or by cloud services 302) to a customer account tenant that is associated with the first user (Column 7, Lines 5-11, configuration data 313 is defined in response to receiving the request to fork the child VM 311 and/or 312. Configuration data 313 may be defined from default values set by an administrator, received in the request from the management level application, and/or populated with data from other sources; Column 18, Lines 48-50, the request to migrate the child VM 311 and/or 312 is considered a triggering event. The triggering event may be, for example, in response to a request from a user 108), such that the first virtual machine is capable of being managed by the first user (Column 8, Lines 64-67,  applying the obtained domain identity includes performing an offline domain join operation, or any method that allows a computer system to join a domain without a reboot; Column 18, Lines 37-46, a request is received to migrate a child VM 311 and/or 312 to a selected target host. The selected target host is selected from amongst all of the target hosts based on some criteria… The criteria may be defined by users 108, or administrators; Column 18, Lines 48-59, The request to migrate the child VM 311 and/or 312 is considered a triggering event. The triggering event may be, for example, in response to a request from a user 108, or an administrator… the source host 402 and/or source VM 406 is live migrated for backup purposes, in order to make it more accessible to a different user 108).

As per claim 3, Li teaches, wherein the plurality of compute artifacts includes a machine name of the first virtual machine ([0041], Child VMs have one or more properties, characteristics, or data associated therewith. Exemplary child VM properties include, but are not limited to…domain identity; and [0055], The second set of customizations includes one or more configurations, settings, properties or the like that, unlike other customizations, do not prompt rebooting of the child VM… Exemplary customizations in the second set of customizations include, but are not limited to, configuring an identity of the child VM such as a computer name, domain join, license activation, media access control (MAC) address, Internet Protocol (IP) address, and the like. In some embodiments, the second set of customizations is collectively referred to as a child VM configuration).

As per claim 4, Li teaches, wherein the first virtual machine is a partially configured virtual machine that is polling for a full configuration ([0054], as each child VM boots up, the child VM contacts computing device 304 to obtain the second set of customizations. In this example, the child VM then applies the second set of customizations).

As per claim 5, Li teaches wherein modifying the at least one compute artifact of the plurality of compute artifacts includes modifying a machine name of the first virtual machine ([0055], The second set of customizations includes one or more configurations, settings, properties or the like that, unlike other customizations, do not prompt rebooting of the child VM… Exemplary customizations in the second set of customizations include, but are not limited to, configuring an identity of the child VM such as a computer name, domain join, license activation, media access control (MAC) address, Internet Protocol (IP) address, and the like. In some embodiments, the second set of customizations is collectively referred to as a child VM configuration).

As per claim 6, Li teaches, wherein associating the at least one compute artifact with the first user includes updating internal data structures including updating metadata corresponding to the at least one compute artifact for re-association of the at least one compute artifact from a platform tenant to a customer tenant that is associated with the first user ([0054], At 410, a second set of customizations is applied to at least one of the child VMs. For example, as each child VM boots up, the child VM contacts computing device 304 to obtain the second set of customizations; and [0055], The second set of customizations includes one or more configurations, settings, properties or the like that, unlike other customizations, do not prompt rebooting of the child VM. The second set of customizations are defined by, for example, the requesting cloud service 302 (e.g., in the received request), administrator, user 108, and/or other entity. The second set of customizations may also be defined based on the target host and/or datastore, and may also include default values associated therewith. In some embodiments, the second set of customizations is different for one or more of the child VMs. …VMs. Exemplary customizations in the second set of customizations include, but are not limited to, configuring an identity of the child VM such as a computer name, domain join, license activation, media access control (MAC) address, Internet Protocol (IP) address, and the like. In some embodiments, the second set of customizations is collectively referred to as a child VM configuration).

As per claim 7, Li teaches, the actions further including: 
	receiving a request for a virtual machine, wherein the request includes user-specific configurable parameters ([0046], computing device 304 receives a request to provision a plurality of child VMs. The request may be received from one of cloud services 302, an administrator, user 108, or other entity. The request includes data identifying, for example, a quantity of child VMs to be provisioned, …, one or more target hosts (e.g., hosts 100), and/or one or more datastores) and non-configurable parameters ([0046], computing device 304 receives a request to provision a plurality of child VMs. The request may be received from one of cloud services 302, an administrator, user 108, or other entity. The request includes data identifying, for example …one of parent VM templates 310…); and 
	determining that first virtual machine has non-configurable parameters matching the non-configurable parameters of the request ([0046], In response to the received request, computing device 304 creates a clone VM from parent VM template 310 identified in the received request at 404), wherein reconfiguration the first virtual machine is performed in response to determining that the non-configurable parameters of the first virtual machine match the non-configurable parameters of the request ([0046], In response to the received request, computing device 304 creates a clone VM from parent VM template 310 identified in the received request at 404).

As per claim 8, Li teaches, wherein modifying the at least one compute artifact is based, at least in part, on the user-specific configurable parameters in the request ([0055], The second set of customizations includes one or more configurations, settings, properties or the like that, unlike other customizations, do not prompt rebooting of the child VM. The second set of customizations are defined by, for example, the requesting cloud service 302 (e.g., in the received request), administrator, user 108, and/or other entity. The second set of customizations may also be defined based on the target host and/or datastore, and may also include default values associated therewith. In some embodiments, the second set of customizations is different for one or more of the child VMs. The application of the second set of customizations to the child VMs do not prompt rebooting of the child VMs. Exemplary customizations in the second set of customizations include, but are not limited to, configuring an identity of the child VM such as a computer name, domain join, license activation, media access control (MAC) address, Internet Protocol (IP) address, and the like. In some embodiments, the second set of customizations is collectively referred to as a child VM configuration).
As per claim 9, this is the “method claim” corresponding to claim 1 and is rejected for the same reasons. The same motivation used in the rejection of claim 1 is applicable to the instant claim.
As per claim 10, this claim is similar to claim 2 and is rejected for the same reasons.
As per claim 11, this claim is similar to claim 4 and is rejected for the same reasons.
As per claim 12, this claim is similar to claim 5 and is rejected for the same reasons.
As per claim 13, this claim is similar to claim 7 and is rejected for the same reasons.
As per claim 14, this claim is similar to claim 8 and is rejected for the same reasons.
As per claim 15, this is the “processor-readable storage medium claim” corresponding to claim 1 and is rejected for the same reasons.  The same motivation used in the rejection of claim 1 is applicable to the instant claim.
As per claim 16, this claim is similar to claim 2 and is rejected for the same reasons.
As per claim 17, this claim is similar to claim 4 and is rejected for the same reasons.
As per claim 18, this claim is similar to claim 5 and is rejected for the same reasons.
As per claim 19, this claim is similar to claim 7 and is rejected for the same reasons.
As per claim 20, this claim is similar to claim 8 and is rejected for the same reasons.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HEADLY whose telephone number is (571)272-1972. The examiner can normally be reached Monday- Friday 9-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199                                                                                                                                                                                                        
MELISSA A. HEADLY
Examiner
Art Unit 2199